Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20        PageID.1085    Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                                  Case No. 16-cr-20078
                                                     District Judge Paul D. Borman
 RAYMOND WESLIE WILLIAMS,

       Defendant.                       /

       ORDER DENYING DEFENDANT'S RENEWED MOTION FOR
             COMPASSIONATE RELEASE (ECF NO. 102)

       Defendant Raymond Weslie Williams pled guilty to producing child

 pornography in violation of 18 U.S.C. § 2251(a). He was not convicted of merely

 possessing, receiving or distributing child pornography. The Court sentenced

 Defendant to a below-guideline sentence of 252 months (21 years) incarceration.

 He has served roughly four and a half years of his 21-year sentence, and his

 projected release date is December 16, 2033. (Defendant's Renewed Motion for

 Compassionate Release, ECF No. 102, July 30, 2020, Page ID 874,)

       Defendant, who is 47 years old, seeks compassionate release under 18

 U.S.C. § 3582(c)(1)(A) because of his latent TB, a skin condition caused by a

 fungal infection, and a BMI scoring of 30.2. He also detailed his rehabilitation in

 prison: Completion of a drug treatment program, parenting classes, and fitness

 classes. (Pro Se Motion for Compassionate Release, ECF No. 97.)

                                            1
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20          PageID.1086   Page 2 of 9




       Defendant has exhausted his administrative remedies as required by §

 3582(c)(1)(A), so his Motion is properly before this Court.

       Defendant's Renewed Motion for Compassionate Release contends that the

 conditions at FCI-Pekin (IL) "are ripe for a COVID-19 outbreak." (Defendant's

 Renewed Motion, ECF No. 102, 7-30-2020, Page ID 875). He contends that his

 "incarcerated status alone puts him at a higher risk of contracting COVID-19." (Id.)

       The Court notes that the United States Court of Appeals for the Sixth Circuit

 recently stated:

              The BOP has put in place and updated its protocols to
              address the novel risks from COVID-19.

 Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020). The Court further notes that

 BOP COVID-19 statistics for FCI-Pekin, as of August 16, 2020, are two inmate

 positives, one recovered (per BOP regional supervisor based in St. Louis, MO).

       Defendant contends that his BMI index of 30.2 (6' 5", 255 lbs.) places him in

 the CDC high risk obese category. (BMI 30 or higher.) The Court notes that this is

 at the bottom of the CDC BMI obesity risk margin.

       Defendant contends that he "is at a higher risk of serious illness from

 COVID-19 because he suffers from a latent TB infection, which means that TB

 bacteria are living in Williams' body without making him ill. Williams tested

 positive for TB in 1990…Though he has 'recovered,' there is no cure for TB, and



                                          2
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20         PageID.1087    Page 3 of 9




 he receives annual chest x-rays to monitor for potential lung damage." (Id., Page

 ID 882-883.) (Citations omitted.) (Emphasis added.)

       Defendant further contends that he has a chronic skin infection (Majocci's

 Granuloma), a rare fungal infection that goes deep into the skin, that is out of

 control and causes his lower legs to break out into bleeding sores that never heal.

 (Id. at Page ID 886). Defendant contends that this infection likely puts him in a

 category of immunocompromised individuals who are at a higher risk of

 developing severe complications related to COVID-19. (Id. at Page ID 886.)

 Defendant also states that he has multiple tooth abscesses, which also make him

 immunocompromised. (Id. at Page ID 887.)

       Defendant notes that although he did not have any disciplinary incidents at

 FCI-Pekin, he did have "three minor incidents at FCI-McKean." (Id. at Page ID

 893.) (ECF No. 102-13, Page ID 992.)

       Defendant contends that:

              In light of Williams' rehabilitation in prison, the global
              COVID-19 pandemic, and his particular susceptibility to
              COVID-19, the Court should not hesitate to replace his
              remaining prison term with the term of home
              confinement.

 (Id. at p. 896). Defendant has produced his BOP health services "Problems" listing

 his skin condition and his abscess. (ECF No. 102-5, Page ID 911.)




                                           3
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20        PageID.1088    Page 4 of 9




       The Government's Response in Opposition noted that Defendant Williams

 has served only about one quarter of his sentence for sexually exploiting children,

 and that he remains a danger to the community. (Government Response, ECF No.

 104, August 13, 2020, Page ID 996.)

       The Government notes that BOP records indicate a "possible ringworm or

 Majocci Granuloma, neither of which are recognized CDC conditions for increased

 risk of a more serious outcome if he contracts COVID-19." (ECF No. 104, at Page

 ID 1010.)

       The Government states that "even if his medical conditions qualified him for

 compassionate release consideration, he remains a danger to the community." (Id.

 at Page ID 996):

              Williams's offense and past behavior toward children
              make him a danger to the community, which precludes
              release under U.S.S.G. § 1B1.13(2). And the § 3553(a)
              factors which the Court must also consider under §
              3582(c)(1)(A) likewise do not support release.

 (Id. at Page ID 997-98.)

       The Government attaches its Sentencing Memorandum filed in this case

 (ECF No. 105-1, filed under seal) as "Exhibit A, which spells out Williams's long-

 running sexual interest in young teen girls." (Id., at Page ID 998.) The Court

 attaches a portion of that Government Sentencing Memorandum as a Sealed




                                           4
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20         PageID.1089    Page 5 of 9




 Attachment to this Opinion and Order. (Attachment, Exhibit A, Sealed

 Government Sentencing Memorandum (ECF No. 105-1), Page ID 1017-1025.)

       Defendant's Reply Brief (ECF No. 106, 8/20/2020) contends that the lasting

 effects of latent TB (Defendant underwent treatment for latent TB many decades

 ago), still makes him vulnerable to COVID-19. (Id., Page ID 1057.)

       Defendant is taking and completing BOP drug treatment programs,

 parenting classes, and fitness and nutrition classes at FCI-Pekin. (Renewed Motion

 for Compassionate Release, ECF No. 102, Page ID 874). Defendant's BOP

 Program Review lists, inter alia, stretching class-recreation, speed, agility and

 quickness, foot injuries class. (Defendant's Renewed Motion, Exhibit 9, ECF No.

 102-10). This evidences that he is not suffering from a serious physical condition

 that substantially diminishes his ability to provide self-care within the environment

 of a correctional facility and from which he is not expected to recover. (See,

 Sentencing Guideline 1B1.13, cmt., at note 1(A)(ii).)

       Two recent district court decisions granting release, cited in Defendant's

 Reply, are not on point with the instant case involving a sexual predator imposing

 his will on underage children.

       United States v. Greene, 2020 WL 4581717 (E.D. MI., August 10, 2020),

 granted compassionate release to a defendant convicted of possession with intent to




                                           5
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20         PageID.1090     Page 6 of 9




 distribute cocaine base in violation of 21 U.S.C. § 841(a)(1). Greene's only violent

 crime conviction occurred in 1997, an assault and battery.

         United States v. Ireland, 2020 WL 4050245, (E.D. MI.) (7/20/2020), granted

 compassionate release to a defendant who alleged latent TB, and had a BMI of

 30.6. Ireland's convictions were for the sale of narcotics and firearms: The court

 found that he was no longer a threat to the community, and that he would be

 eligible for home confinement in seven months. That is not the case here with

 regard to Defendant Williams, who stands convicted of producing child

 pornography and who the Court finds remains a danger to the community,

 especially underage girls, and who does not have a release date until December

 2033.

                                   CONCLUSION

         The Court concludes that while Defendant has set forth multiple medical

 conditions, his prison records establish that they do not diminish his ability to

 continue self-care in prison. Further, he has not shown "extraordinary and

 compelling reasons" that support compassionate release after the Court considers

 the applicable restrictive provisions. Title 18 U.S.C. § 3582(c)(1)(A), restricts

 release by requiring the Court to consider--"the factors set forth in 3553(a)--," and

 the restrictive policy statements set forth by the Sentencing Commission in

 Guideline § 1B1.13--"after considering the factors set forth in 18 U.S.C. §

                                           6
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20         PageID.1091    Page 7 of 9




 3553(a)," and determining that the "defendant is not a danger to the safety of the

 community, as provided in 18 U.S.C. § 3142(g). (1B1.13 and (2).)"

         Application of the Title 18 U.S.C. § 3553(a) factors, which the Court must

 consider under 18 U.S.C. § 3182(c)(1)(A), and also under Guideline § 1B1.13,

 support the Court's denial of Defendant's Motion for Compassionate Release:

               (a)(1)     The nature and circumstances of this offense
                          were horrific, and his prior record of criminal
                          behavior is also indicative of a continuing
                          contempt for the law.1

               (a)(2)(A) There was a need for the Court's imposition of
                         this extensive sentence, because of the
                         seriousness of his child exploitation offense,
                         and to promote respect for the law protecting
                         young children.

               (a)(2)(B) There is a need to afford significant
                         deterrence to criminal conduct of this nature,
                         thus requiring his serving a significant portion
                         of his 21-year sentence.

                          The Court notes that a recent Sixth Circuit
                          decision, United States v. Kinkaid, 805 F.
                          App'x 394, 395-396 (6th Cir. 2020), approves

 1
     The Government's Sentencing Memorandum in this case noted:

               In 1991 he was found guilty of felony assault with great
               bodily harm less than murder and received three to ten
               years. In 2006, he pleaded guilty to felony weapons
               attempt. And the same year he was convicted of 15
               Counts involving felony identity theft, illegal transaction
               devices, forgery and counterfeiting.

 (ECF No. 105-1, Page ID 1029.)
                                            7
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20        PageID.1092    Page 8 of 9




                         of a court's consideration of the percentage of
                         time served in its required discussion of these
                         3553(a) factors:

                                 District courts routinely weigh
                                 whether a certain amount of
                                 time served is "sufficient, but
                                 not greater than necessary," to
                                 serve § 3553(a)'s purposes.
                                 That's what happens at
                                 sentencing. A district court may
                                 use that same calculus when
                                 deciding whether to grant a
                                 motion for compassionate
                                 release.

                         In the instant case, Mr. Williams has
                         completed less than 25 percent of his 252-
                         month sentence.

              (a)(2)(C) There is a need to protect the public,
                        particularly young children, from further
                        crimes of Defendant Williams, even though
                        he has attended BOP programs and made
                        some rehabilitative efforts while in prison.

       Finally, the Court concludes, after considering Title 18 U.S.C. § 3142(g)

 factors, as required under Guideline § 1B1.13(2), that there are no conditions that,

 if Defendant was released, could assure the safety of the community from Mr.

 Williams' criminal behavior. The Court does not agree with Defendant's assertion

 that home confinement under "strict" conditions, combined with family support,

 would assure the safety of the community.




                                           8
Case 2:16-cr-20078-PDB-APP ECF No. 107 filed 08/27/20   PageID.1093   Page 9 of 9




       Accordingly, the Court DENIES Defendant Raymond Weslie Williams'

 Motion for Compassionate Release.

       SO ORDERED.

 DATED: August 27, 2020              s/Paul D. Borman
                                     PAUL D. BORMAN
                                     UNITED STATES DISTRICT JUDGE




                                      9
